Citation Nr: 1511945	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-03 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE


Entitlement to service connection for erectile dysfunction to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

Erectile dysfunction is as likely as not attributable to the service connected PTSD. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, erectile dysfunction is proximately due to or the result of a service connected disability.  38 U.S.C.A. § 1110 (2014) ; 38 C.F.R. § 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appeals the denial of service connection for erectile dysfunction.  He claims his disability is caused by medications taken for his service connected PTSD.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

During his June 2001 VA examination for PTSD, the Veteran reported that he had an enlarged prostate and a diminished sex drive.  He reported during the July 2008 VA examination that his erectile dysfunction started in 1977 but that within the last four years he had been unable to maintain an erection without masturbation.  The VA examiner opined that the Veteran's erectile dysfunction was not caused by or a result of his prostate condition but the mostly likely etiology was a psychological disorder.  The examiner noted that age related symptomatic benign prostatic hypertrophy is not known in the medical literature to be associated with loss of erectile function.  As his hormone studies were normal, the VA examiner stated that it was more likely than not that his erectile dysfunction is related to his chronic depression and/or the drug therapy used to treat this disorder.  

The April 2011 VA examiner noted when citing the medical history that the Veteran had erectile dysfunction and that the most likely etiology was medication.  The VA examiner, however, later opined that the currently diagnosed erectile dysfunction is less likely as not (less than a 50/50 probability) caused by or a result of medication for the PTSD.  He noted that as the medication used to treat his PTSD can lead to either an increase or decrease in libido but as the Veteran has a low testosterone, it is less likely that the medications are at fault and more likely than not that the low testosterone level is the actual cause of his erectile dysfunction.  

After reviewing the evidence the Board finds that the record is in equipoise.  A July 2008 VA examiner linked erectile dysfunction to a psychological disorder, and provided a well-reasoned rationale for that opinion.  While a VA examiner in April 2011 offered a contrary opinion, that examiner's opinion is not so persuasive as to find that it is of greater probative value than the opinion offered in July 2008.  Hence, resolving reasonable doubt in the Veteran's favor the claim is granted.


ORDER

Entitlement to service connection for erectile dysfunction is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


